--------------------------------------------------------------------------------

 
                                                                                            Exhibit
10.2
 
 


FINDER'S AGREEMENT


This Finder's Agreement (this "Agreement") is made as of October 18, 2006
between SIGA Technologies, Inc., a Delaware corporation (the "Company"), and
Empire Financial Group, Inc., a Florida corporation (the "Finder"). The Finder
and the Company agree:



 
1.
Engagement of Finder: The Company hereby engages the Finder, and the Finder
hereby accepts such engagement, to act as the Company's Finder with respect to
sales by the Company in a private placement transaction (the “Offering”) of up
to $10 million aggregate principal amount of Equity, Equity-Related or Debt
Securities (the “Securities”) of the Company to the investors during the term of
this Agreement as set forth in Section 5.




 
2.
Offering Procedures: The Finder will introduce the Company to investors who the
Finder reasonably believes to be "accredited investors," as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), with whom the Finder has a pre-existing substantive
relationship (the “Offerees”).




3.  
Finder's Compensation: In consideration for the services rendered by the Finder
hereunder, the Company shall pay to the Finder, or cause the Finder to be paid,
compensation as provided in this section within 3 days of the Company's receipt
of funds from the Offerees.




(a)  
Cash Compensation: The Company shall pay to the Finder cash compensation equal
to three percent (3%) of the gross Offering funds received in the Offering. For
purposes of clarity, the parties understand and agree that such cash
compensation is only related to funds received at the initial investment and not
on the exercise of any warrant or option. 




(b)  
Warrants: The Finder shall receive one and a half percent (1.5%) warrant
compensation. The warrant calculation translates to 15,000 warrants per $1
million raised. The warrant’s strike shall equal the strike, expiration and
registration rights of any warrants sold to Offerees in the Offering, and if the
Offering does not provide for the issuance of warrants, then the warrants issued
to the Finder shall have a strike price equal to the Offering price of any
Equity or Equity-Related Securities sold, have a five-year term and cashless
exercise after one year if the underlying shares are not then registered. The
warrant shares shall be subject to equitable adjustment for stock splits, stock
dividends and similar events. The warrant shares shall have “piggyback”
registration rights.




(c)  
If, at any time prior to one year following the end of the Offering (the “Term”)
the Company directly or indirectly sells, in a private transaction, any type of
security to an investor with whom negotiations were initiated by the Finder
during the Term, the Company shall pay the Finder the compensation

 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
to which it would be entitled under paragraph 3 if the transaction had occurred
during the Term.
 
 Certain Matters Relating to Finder’s Duties:



(a)  
The Finder’s responsibilities shall be limited to introducing potential
investors to the Company, and the Finder shall not have authority to offer or
sell the Securities to any potential investor. Finder shall not use any general
solicitation or general advertising within the meaning of the applicable
securities laws in connection with any offering. The Finder shall have no
responsibility to participate or assist in any negotiations between any
potential investor and the Company. The Finder will have no responsibility to
act, and the parties contemplate that the Finder will not act, as a broker or
dealer with respect to the offer or sale of the Securities. Further, the Finder
shall have no responsibility for fulfilling any SEC reporting or filing
requirements as relates to the Company provided however, Finder agrees to
provide Company with reasonable assistance related to any registration,
qualification or other requirements of applicable securities laws and other
regulatory matters, upon request of the Company.




(b)  
The Finder agrees to introduce the Company to Offerees only in states in which
the Finder has been advised by the Company that offers and sales of Securities
can be legally made by the Company.




(c)  
The Finder shall perform its duties under this Agreement in a manner consistent
with the instructions of the Company. Such performance shall include, but not be
limited to, the delivery to each Offeree a current copy of the Private Placement
Memorandum, Subscription Agreement and any Offering Questionnaire and/or similar
documents provided to the Finder by the Company, as such documents may be
amended from time to time by the Company and delivered to the Finder. The Finder
shall consecutively number each copy of the Private Placement Memorandum (which
will include the first letter of the Finder’s name or other identifying mark
sufficient to designate an Offeree introduced by the Finder); keep a log of when
and to whom each copy of the Private Placement Memorandum is given, with the
Private Placement Memorandum numbers; maintain a copy of any written information
the Finder obtains regarding the suitability of each Offeree; and only use the
Private Placement Memorandum in introducing Offerees to the Company. The Finder
shall provide this log and all such written information to the Company at any
time and promptly upon request of the Company at the termination of this
Agreement. The Company shall, promptly following execution of this Agreement,
provide the Finder with a written list of prospective Offerees that the Company
does not want the Finder to contact. The Finder agrees to not contact the
persons on such list, and the Finder shall not be entitled to the compensation
set forth in Section 3 with respect to any investment made by such person in the
Company’s Securities.

 
 
 
 
Page 2

--------------------------------------------------------------------------------

 

 

(d)  
The Finder is and will hereafter act as an independent contractor and not as an
employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between the Finder and the Company. The Finder will not hold itself
out as having, and will not state to any person that the Finder has, any
relationship with the Company other than as an independent contractor. The
Finder shall have no right or power to find or create any liability or
obligation for or in the name of the Company or to sign any documents on behalf
of the Company.

 

4.  
Right of First Refusal. In consideration for the Finder acting as the finder in
connection with the proposed offering, the Company hereby grants the Finder a
right of first refusal to serve as the Company’s exclusive financial advisor and
investment banker in connection with any financial transaction for a period of 1
year from the closing of the transaction. In the event the company advises the
Finder that it desires to effect any financial transaction, the Company and the
Finder will negotiate in good faith the terms of the Finder’s engagement in a
separate agreement which would set forth, among other matters, compensation for
the Finder based upon customary fees for the services provided.




5.  
Termination of Agreement. Either party may terminate this Agreement by notifying
the other party in writing upon a material breach by that other party, unless
such breach is curable and is in fact cured within 15 days after such notice.
This Agreement will otherwise terminate upon completion or termination of the
Offering. The Company may terminate this Agreement following ninety (90) days
after the date hereof upon written notice. Notwithstanding the foregoing, all
provisions of this Agreement other than section 1, 2 and 3 shall survive the
termination of this Agreement with respect to Offerees who the Finder introduces
to the Company prior to any termination with respect to the Offering. The Finder
shall be entitled to compensation under section 3 based on investments made by
such Offerees prior to the termination of this Agreement or at any time within
one year thereafter.




6.  
Indemnification. The Company and the Finder each shall indemnify and defend the
other and the other’s affiliates, directors, officers, employees, agents,
consultants, attorneys, accountants, and other representatives (each an
“Indemnified Person”) and shall hold each Indemnified Person harmless, to the
fullest extent permitted by law, from and against any and all claims,
liabilities, losses, damages and expenses (including reasonable attorney’s fees
and costs), as they are incurred, in connection with the Offering, resulting
from the indemnifying party’s negligence, bad faith or willful misconduct in
connection with the Offering, any violation by the indemnifying party (not
caused by an Indemnified Person) of Federal or state securities laws in
connection with the Offering, or any breach by the indemnifying party of this
Agreement. In case any litigation or proceeding shall be brought against any
Indemnified Person under this section, the indemnifying party shall be entitled
to assume the defense of such litigation or proceeding with counsel of the
indemnifying party’s choice at its expense (in which case the indemnifying party
shall not be responsible for the fees and expenses of any separate counsel
retained by such Indemnified Person, except in the limited circumstances
described below in this section); provided, however, that such counsel shall be
reasonably satisfactory to the

 
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Indemnified Person. Notwithstanding the indemnifying party’s election to assume
the defense of such litigation or proceeding (a) such Indemnified Person shall
have the right to employ separate counsel and to participate in the defense of
such litigation or proceeding, and (b) the indemnifying party shall bear the
reasonable fees, costs and expenses of separate counsel if (but only if) the use
of counsel selected by the indemnifying party to represent such Indemnified
Person would present such counsel with a conflict of interest under applicable
laws or rules of professional conduct.


7.  
Confidentiality of Offeree Information. The Company acknowledges that the
identity of the Offerees, and all confidential information about Offerees
received by the Company from an Offeree or the Finder, is confidential
information of the Finder and may not be shared with any other person without
the consent of the Finder.




8.  
Notices. Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax, three days after being mailed by
first class mail, or one day after being sent by a nationally recognized
overnight delivery service, charges and postage prepaid, properly addressed to
the party to receive such notice, at the following address or fax number for
such party (or at such other address or fax number as shall hereafter be
specified by such party by like notice):



(a) If to the Company, to:


Thomas N. Konatich
Chief Financial Officer
420 Lexington Ave.
Suite 408
New York, NY 10170
Phone:   (212) 672-9100
Fax:    (212) 697-3130


(b)  If to the Finder, to:


Bill Corbett
Managing Director
150 California Street, 21st Floor
San Francisco, CA 94111
Phone:  (415) 956-4253
Fax:    (415) 956-4192
E-Mail: bcorbett@empirenow.com
 

9.  
Company to Control Transactions. The prices, terms and conditions under which
the Company shall offer or sell any Securities shall be determined by the
Company in

 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
its sole discretion. The Company shall have the authority to control all
discussions and negotiations regarding any proposed or actual offering or sale
of Securities. Nothing in this Agreement shall obligate the Company to actually
offer or sell any Securities or consummate any transaction. The Company may
terminate any negotiations or discussions at any time and reserves the right not
to proceed with any offering or sale of Securities. Compensation pursuant to
this Agreement shall only be paid to the Finder in the event of an actual
Closing of the Offering to an Offeree introduced by Finder.
 

10.  
Confidentiality of Company Information. The Finder, and its officers, directors,
employees and agents shall maintain in strict confidence and not copy, disclose
or transfer to any other party (1) all confidential business and financial
information regarding the Company and its affiliates, including without
limitation, projections, business plans, marketing plans, product development
plans, pricing, costs, customer, vendor and supplier lists and identification,
channels of distribution, and terms of identification of proposed or actual
contracts and (2) all confidential technology of the Company. In furtherance of
the foregoing, the Finder agrees that it shall not transfer, transmit,
distribute, download or communicate, in any electronic, digitized or other form
or media, any of the confidential technology of the Company. The foregoing is
not intended to preclude the Finder from utilizing, subject to the terms and
conditions of this Agreement, the Private Placement Memorandum and/or other
documents prepared or approved by the Company for use in the Offering.



All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and the Finder shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to the Finder or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. If
the Offering is not consummated, or if at any time the Company so requests, the
Finder and its representatives will return to the Company all copies of
information regarding the Company in their possession.


The provisions of this Section shall survive any termination of this Agreement.



11.  
Press Releases, Etc. The Company shall control all press releases or
announcements to the public, the media or the industry regarding any offering,
placement, transaction or business relationship involving the Company or its
affiliates. Except for communication to Offerees in furtherance of this
Agreement and the provision of the Private Placement Memorandum, the Finder will
not disclose the fact that discussions or negotiations are taking place
concerning a possible transaction involving the Company, or the status or terms
and conditions thereof. Notwithstanding the foregoing, the Company agrees to
issue a press release prior to the opening of the market on the business day
following the Company’s receipt of executed agreements binding Offerees to
purchase Securities in at least the amount of

 
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
the minimum Offering (if there is any such minimum) setting forth the material
terms of the Offering.
 

12.  
Due Diligence: Neither the Company, nor any of its directors, officers or
shareholders, should, in any way rely on the Finder to perform any due diligence
with respect to the Company. It is expressly understood and agreed that to the
extent due diligence is conducted; it will be conducted by the investors.




13.  
Expenses, Etc. The Finder shall be exclusively responsible for any compensation,
fees, commissions or payments of its employees, agents representatives,
co-Finders or other persons or entities utilized by it in connection with its
activities on behalf of the Company, and the Finder will indemnify and hold
harmless the Company and its affiliates from the claims of any such persons or
entities.




14.  
Compliance with Laws. The Finder represents and warrants that it is a duly
registered broker/dealer and in good standing with the SEC, NASD and the State
of California and has and shall maintain such registrations as well as all other
necessary licenses and permits to conduct its activities under this Agreement,
which it shall conduct in compliance with applicable federal and state laws
relating to a private placement under Regulation D of the 1933 Act. The Finder
represents that it is not a party to any other agreement, which would conflict
with or interfere with the terms and conditions of this Agreement.




15.  
Assignment Prohibited. No assignment of this Agreement shall be made without the
prior written consent of the other party.




16.  
Amendments. Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.




17.  
Governing Law. This Agreement shall be deemed to have been made in the State of
California and shall be construed, and the rights and liabilities determined, in
accordance with the law of the State of California, without regard to the
conflicts of laws rules of such jurisdiction.




18.  
Waiver. Neither Finder’s nor the Company’s failure to insist at any time upon
strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by Finder or the Company of any of their respective rights or privileges under
this Agreement.




19.  
Severability. If any provision herein is or should become inconsistent with any
present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.

 
 
 
Page 6

--------------------------------------------------------------------------------

 

 

20.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and will become effective and binding upon
the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. Each of the parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.




21.  
Entire Agreement. This Agreement and all other agreements and documents referred
herein constitutes the entire agreement between the Company and the Finder. No
other agreements, cove-nants, representations or warranties, express or implied,
oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof. All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.
This is an integrated Agreement.




22.  
Arbitration. The parties agree that this Agreement and all controversies which
may arise between the Finder and the Company, whether occurring prior, on or
subsequent to the date of this Agreement, will be determined by arbitration. The
parties understand that:




(a)  
Arbitration is final and binding on the parties.




(b)  
The parties are waiving their right to seek remedies in court, including the
right to a jury trial.




(c)  
Pre-arbitration discovery is generally more limited than and different from
court proceedings.




(d)  
The arbitrators’ award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification or rulings by
the arbitrators is strictly limited.




(e)  
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 


 
Page 7

--------------------------------------------------------------------------------

 




The parties agree that any arbitration under this Agreement will be held at the
facilities of and before an Arbitration Panel appointed by the National
Association of Securities Dealers, Inc. (“NASD”), or if the NASD refuses to
accept jurisdiction, then before JAMS/ENDISPUTE in San Francisco, California.
The award of the arbitrators, or of the majority of them, will be final, and
judgments upon the award may be entered in any court, state or federal, having
jurisdiction. The parties hereby submit themselves and their personal
representatives to the jurisdiction of any state or federal court for the
purpose of such arbitration and entering such judgment.
Any forbearance to enforce an agreement to arbitrate will not constitute a
waiver of any rights under this Agreement except to the extent stated herein.


THIS AGREEMENT IS GOVERNED BY A PRE-DISPUTE ARBITRATION CLAUSE CONTAINED IN
PARAGRAPH 23 OF THIS AGREEMENT





Empire Financial Group, Inc. (the “Finder”)





By: /s/ Bill Corbett
Bill Corbett
Title: Managing Director




SIGA Technologies, Inc. (the “Company”)





By: /s/ Thomas N. Konatich
                        Thomas N. Konatich
                Title: Chief Financial Officer


 
 
 

Page 8
 
 
 
 
 